Exhibit 10.2

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of January 2, 2009, by and between FTI Consulting, Inc., a
Maryland corporation (“Company”), and Dennis J. Shaughnessy (“Executive”).

W I T N E S S E T H:

WHEREAS, Company and Executive entered into an Employment Agreement dated
September 20, 2004, which was amended by Amendment No. 1 thereto dated as of
April 23, 2007, and Amendment No. 2 thereto dated as of December 31, 2008
(collectively, the Employment Agreement and Amendment No. 1 and Amendment No. 2
thereto, are referred to herein as the “Agreement”); and

WHEREAS, Company and Executive desire to further amend certain terms and
conditions of the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive hereby agree as follows:

1. Term of Employment. Section 2(a) “Term of Employment” of the Agreement is
hereby amended and restated in its entirety as follows:

“Employment Term. Executive’s full-time employment under this Agreement will
begin as of October 18, 2004 (the “Effective Date”) and continue for a term to
and including January 2, 2012 (the “Employment Term”) or such earlier date as
Executive’s employment terminates under Section 9.

2. Annual Salary and Transition Payment. Section 4(b) “During the Transition
Period” of the Agreement is hereby amended to provide that during the Transition
Period, in lieu of Base Salary, the amount that the Company will pay or cause to
be paid to Executive in cash, in periodic installments not less frequently than
monthly, will be $700,000 (the “Transition Payment”) for each year of the
Transition Period.

3. Equity Grant. Section 6 “Employee Benefit Programs and Perquisites” of the
Agreement is hereby amended to add new paragraph (d) as follows:

(d) In connection with, and in consideration of, this Amendment No. 3 to the
Agreement, Executive will be awarded effective January 2, 2009 (the “Grant
Date”) performance-based shares of restricted stock (the “Performance-Based
Share Award”) with an equivalent value of $1,500,000, such number of shares of
restricted stock to be determined by dividing (i) $1,500,000, by (ii) the
closing price per share of common stock of the Company reported on the New York
Stock Exchange for January 2, 2009 (the “Restricted Shares”). The Restricted
Shares will be awarded out of available shares under the FTI Consulting, Inc.
2006 Global Long-Term Incentive Plan, as amended (the “2006 Plan”). The
performance goals, vesting and other terms and conditions of the
Performance-Based Share Award shall be as set forth in Exhibit A to this
Amendment and shall be subject to the terms and conditions of the Agreement, as
amended, and the terms and conditions of the 2006 Plan and the applicable
Performance-Based Restricted Stock Award Agreement under the 2006 Plan.



--------------------------------------------------------------------------------

4. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

5. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[Signatures Appear on Next Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

FTI CONSULTING, INC. By:  

/S/ ERIC B. MILLER

Name:   Eric B. Miller Title:   Executive Vice President and General Counsel

EXECUTIVE

By:  

/S/ DENNIS J. SHAUGHNESSY

  Dennis J. Shaughnessy

 

3